Citation Nr: 0825040	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-16 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1943 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  In his May 2004 
substantive appeal, the veteran requested a Board hearing.  
The veteran testified at a hearing at the RO in August 2004 
and then submitted a written statement withdrawing his 
request for a Board hearing.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's appeal was previously before the Board in 
January 2007, at which time the Board issued a decision 
denying the veteran's claim.  The veteran appealed the 
Board's decision to the Court of Appeals for Veterans Claims 
(Court).  Pursuant to a joint motion for remand, the Court 
vacated the January 2007 Board decision and remanded the 
veteran's claim to the Board.  The purpose for the remand was 
that the Board failed to provide adequate reasons and bases 
for denying an increased disability rating for the veteran's 
degenerative disc disease of the lumbar spine including why a 
separate disability rating was not warranted for neurologic 
manifestations in light of the last VA examination that 
indicated there is "severe lumbar spondylosis causing S1 
radiculopathy, as well as clinical signs of lumbar stenosis, 
specifically neurogenic claudication."  

Based upon the findings in the joint motion for remand and 
the last VA examination report from August 2006, the Board 
finds that there is insufficient evidence to evaluate whether 
there are separate neurologic manifestations of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine, if any, and its severity.  Thus remand is necessary in 
order to obtain a VA neurology examination to obtain the 
specific information necessary to fully and fairly 
readjudicate the veteran's claim.

The Board also notes that, since the veteran's claim was last 
before it, the Court issued a decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which affects VA's duty to 
notify in increased rating claims such as this one.  Thus, on 
remand, the veteran should be provided with notice that 
complies with the additional notice obligations as set for in 
that decision.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided 
notice that is compliant with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the notice should advise 
the veteran that, in addition to 
providing evidence that his service-
connected disability has worsened or 
increased in severity, he should submit 
evidence of the effect such worsening or 
increase in severity has had on his 
employment and daily life.  In addition, 
the veteran should be provided notice of 
the rating criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293 (and 5295 effective prior to 
September 26, 2003) and 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 
(effective as of September 26, 2003).  

2.  Arrange for the veteran to undergo 
VA orthopedic and neurological 
examinations for the purpose of 
ascertaining the current nature and 
severity of his service-connected back 
disorder.  The claims file must be made 
available to the examiner for review.  
The examiner is asked to address the 
following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.

b) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

c) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.

d) List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological symptomatology 
equates to "mild," "moderate," 
"moderately severe" or "severe," 
incomplete paralysis or complete 
paralysis of the sciatic nerve and/or any 
other nerve.  

e) State whether the veteran has 
intervertebral disc syndrome which results 
in incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

f) State whether the veteran experiences 
muscle spasms, listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, narrowing or irregularity of joint 
space, and/or abnormal mobility on forced 
motion.

The examiners must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.


3.  Then, after taking any actions 
needed to ensure that VA's duty to 
assist and notice obligations are 
accomplished and the VA examination 
report is complete, the veteran's claim 
should be readjudicated.  If such action 
does not resolve the claim, a 
Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




